Citation Nr: 0118054	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and, if so, entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1972 to May 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
from September 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  (Since those decisions, the appellant has 
relocated to an area served by the RO in Atlanta, Georgia.)  
In those determinations, the RO denied the claim of 
entitlement to service connection for a psychiatric disorder.  
However, as the RO previously denied this claim in an April 
1994 rating decision, which became final when the appellant 
did not appeal it, the issue for appellate review is as 
stated on the title page of this decision.  

On April 24, 2001, a videoconference hearing was held before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of 
that hearing is of record.


REMAND

In an April 1994 decision, the RO denied the appellant's 
claim of service connection for a psychiatric disorder, 
including schizophrenia, depression, and anxiety attacks.  
The RO notified him of that decision by letter dated April 
13, 1994, which included notification of his appellate 
rights, including his right to file a notice of disagreement 
within a one-year period following issuance of the 
notification letters.  He did not file a notice of 
disagreement, and one year thereafter the April 1994 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  

The appellant here seeks to reopen a claim and, if 
successful, establish the merits of the claim.  A final 
rating decision may not normally be addressed again, unless 
it is reopened by the submission of new and material 
evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).  See 38 U.S.C.A. § 5108 and Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 284 (1996).  Whether new 
and material evidence is submitted is a jurisdictional test - 
if such evidence is not submitted, then the claim cannot be 
reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  The VCAA did 
not, though, alter the jurisdictional requirement for 
submitting new and material evidence.  VCAA, Pub. L. 106-475, 
§ 3(f), 114 Stat. 2096, 2097-98 (2000).  Therefore, the 
former three-step analysis now requires just two: a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.  

The claim will be remanded for the RO to undertake an 
analysis of whether the appellant has submitted new and 
material evidence to reopen the previously denied claim.  
Before doing so, the RO must also comply with VA's duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  That duty 
requires VA to provide the claimant with notice of required 
information and evidence, and make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim, including every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies.  
VCAA, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).   

In his April 2001 testimony before the undersigned Member of 
the Board, the appellant indicated that he had received 
treatment from several VA facilities, including the VA 
Medical Centers (VAMCs) at Augusta, Georgia in 1976; at 
Tuskegee, Alabama since 1977; at Detroit, Michigan in 1984 
and 1985; at Lyon, New Jersey in 1990 and 1991; at Perry 
Point, Maryland from 1992 to 1996; and at Alexandria, 
Louisiana since 1998.  He also stated that he had received 
care at a VA-sponsored group home, Chennault Place, in Lake 
Charles, Louisiana.  In addition to these VA facilities, he 
also noted that he had received treatment at Wilmington 
Memorial Hospital in Wilmington, Delaware; Delaware State 
Hospital in 1975; and Self Memorial Hospital in Greenwood, 
South Carolina from 1976 to 1979.  

In various statements, in January 1996, November 1997, and 
September 1998, the appellant also indicated that he had 
received treatment at other VAMCs, including at Coatesville, 
Pennsylvania; Baltimore, Maryland; Atlanta, Georgia; Miami, 
Florida; Battle Creek, Michigan; East Orange, New Jersey; 
Allen Park, Michigan; Decatur, Georgia; and Wilmington, 
Delaware.  He also stated he had received treatment at 
Georgia Regional State Hospital and at Beckman Mental Health 
Clinic, in Greenwood, South Carolina.  

With respect to records of treatment at VA medical 
facilities, the evidence of record includes VA clinical 
records dated October 1994 to January 1996 and in April 2001 
from the Atlanta VAMC.  The RO had requested records from the 
VAMC in Augusta for the period from 1976 to 1999.  Also of 
record are VA clinical records dated from 1988 to 1999 from 
the Augusta VAMC, and VA clinical records dated in 1998 and 
1999 from the Alexandria, Louisiana VAMC.  In addition, the 
RO requested VA clinical records in April 1998 from the VAMC 
in Biloxi, Mississippi.  The record does not show that the RO 
attempted to retrieve records from the VAMCs at Tuskegee, 
Alabama since 1977; at Detroit, Michigan in 1984 and 1985; at 
Lyon, New Jersey in 1990 and 1991; at Perry Point, Maryland 
from 1992 to 1996; or at Coatesville, Pennsylvania; 
Baltimore, Maryland; Atlanta, Georgia; Miami, Florida; Battle 
Creek, Michigan; East Orange, New Jersey; Allen Park, 
Michigan; Decatur, Georgia; and Wilmington, Delaware.  Before 
determining whether new and material evidence has been 
submitted, the RO must act to obtain documents associated 
with this claimed treatment.  

As for records of treatment at private medical facilities, 
the record includes private clinical records from the 
Delaware State Hospital dated in September 1989.  That 
facility indicated that it could find no evidence that the 
appellant was ever admitted there in the 1970s.  The RO also 
obtained copies of private clinical records from Self 
Memorial Hospital in 1976 to 1978 and in July 1996, as well 
as from the Beckman Mental Health Clinic in 1976.  The record 
does not show that the RO attempted to obtain records from 
the Georgia Regional State Hospital and Wilmington Memorial 
Hospital in Wilmington, Delaware.  Before determining whether 
new and material evidence has been submitted, the RO must act 
to obtain documents associated with this claimed treatment.  

The appellant testified at the hearing in April 2001 that he 
had been denied Social Security disability benefits by the 
Social Security Administration (SSA) in the late 1970s.  The 
records before the SSA may have contained treatment records 
referred to by the appellant from the Delaware State Hospital 
in 1975.  On remand, the RO should attempt to obtain the 
records pertinent to the appellant's claim for Social 
Security disability benefits as well as the medical records 
relied upon concerning that claim.  

Finally, the service medical records and any service 
personnel records previously associated with the claims file 
are missing, having been lost with the VA claims file 
sometime before April 1991.  As noted by the National 
Personnel Records Center (NPRC) in September 1999, the 
depository of Federal military personnel and medical records, 
the appellant's service medical records were provided to VA 
in August 1976.  It must be assumed, therefore, that the 
service medical records were with the VA claims file when it 
was lost sometime before April 1991.  The VA must place an 
increased emphasis on the duty to assist in cases where 
service medical records are not available.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  On remand the RO should contact the 
appropriate record depository, obtain copies of the 
appellant's service personnel records, including his 
Department of Defense (DD) Form 214, and inquire again as to 
the location of any further service medical records.  See 
generally Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999) 
(a single attempt to obtain presumably missing service 
medical records did not satisfy VA's obligation).  

After the RO has obtained documents associated with the 
claimed treatment from these VA and private sources, it must 
make a determination as to whether new and material evidence 
has been submitted.  If not, then the RO must not reopen the 
previously denied claim and the analysis must end there.  See 
Barnett, 83 F.3d at 1383-84.  If, however, new and material 
evidence has been submitted, then the RO must comply with 
VA's duty to assist.  That duty includes affording the 
appellant a VA examination to determine the etiology of his 
claimed psychiatric disability, when "necessary."  See 
VCAA, § 3(a), 114 Stat. 2096, 2098 (2000) (to be codified at 
38 U.S.C.A. §§ 5103A) (examination or opinion is necessary if 
the evidence contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and lay or medical evidence that the 
disability or symptoms may be associated with the claimant's 
service; but not sufficient medical evidence for VA to make a 
decision on the claim).  As the November 1999 VA examination 
did not address the question of the etiology of the claimed 
disability, an examination is necessary to properly address a 
reopened claim.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conducting the development required 
by this remand, the RO must ensure that 
all notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Obtain from the following VAMCs all 
medical records relevant to the dates 
specified:  at Tuskegee, Alabama since 
1977; at Detroit, Michigan in 1984 and 
1985; at Lyon, New Jersey in 1990 and 
1991; at Perry Point, Maryland from 1992 
to 1996; at Coatesville, Pennsylvania, 
all dates; Baltimore, Maryland, all 
dates; Atlanta, Georgia, all dates; 
Miami, Florida, all dates; Battle Creek, 
Michigan, all dates; East Orange, New 
Jersey, all dates; Allen Park, Michigan, 
all dates; Decatur, Georgia, all dates; 
and Wilmington, Delaware, all dates.  All 
documents obtained must be associated 
with the claims file.  

3.  Obtain complete clinical records of 
treatment from the Georgia Regional State 
Hospital and Wilmington Memorial Hospital 
in Wilmington, Delaware.  Secure any 
appropriate releases, if necessary, and 
associate all documents obtained with the 
claims file.  

4.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  All documents obtained must 
be associated with the claims file.  

5.  Contact the appropriate records 
depository and obtain copies of the 
appellant's service personnel records, 
including his DD Form 214, and inquire 
again as to the location of any further 
service medical records.  All documents 
obtained should be associated with the 
claims file.  

6.  After completing the actions mandated 
by paragraphs (1) through (5) above, the 
RO must determine whether the appellant 
has submitted new and material evidence 
since the April 1994 decision denying 
service connection for a psychiatric 
disorder.  If the RO determines that new 
and material evidence has not been 
submitted, then the claim must be denied 
and the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.  

7.  If, and only if, the RO determines 
that the appellant has submitted new and 
material evidence to reopen the 
previously denied claim, then schedule 
the appellant for a VA psychiatric 
examination to determine the etiology of 
his current psychiatric disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted.  The report 
of examination should contain a detailed 
account of all psychiatric manifestations 
presented.  The examiner should, upon 
examination and review of the claims 
file, opine whether it is at least as 
likely as not that any present 
psychiatric disorder is related to the 
appellant's active service.  

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


